 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9
         CATHERINE SORIA,                                         Case No. 1:18-cv-00089-SKO
10
                              Plaintiff,                          ORDER GRANTING PLAINTIFF’S
11              v.                                                COUNSEL’S MOTION FOR
                                                                  ATTORNEY’S FEES PURSUANT TO
12       ANDREW SAUL,                                             42 U.S.C. § 406(b)
         Acting Commissioner of Social Security1,
13                                                                (Doc. 29)
                              Defendant.                  /
14

15
                                             I.         INTRODUCTION
16

17           On March 25, 2021, Denise Bourgeois Haley (“Counsel”), counsel for Plaintiff Catherine

18 Soria (“Plaintiff”), filed a motion for an award of attorney’s fees pursuant to 42 U.S.C. § 406(b)

19 (“section 406(b)”). (Doc. 29.) On March 26, 2021, the Court issued a minute order requiring

20 Plaintiff and the Commissioner to file their responses in opposition or statements of non-opposition

21 to Counsel’s motion, if any, by no later than April 23, 2021. (Doc. 30.) Plaintiff and the

22 Commissioner were served with copies of the motion for attorney’s fees and the minute order.

23 (Docs. 30, 31.) The parties thereafter stipulated that the Commissioner’s response deadline would

24 be extended to May 21, 2021. (See Doc. 33.)

25           On May 21, 2021, the Commissioner filed a response, acknowledging that he was not a party

26
     1
        On June 17, 2019, Andrew Saul became the Commissioner of the Social Security Administration. See
27   https://www.ssa.gov/agency/commissioner.html (last visited by the court on August 26, 2019). He is therefore
     substituted as the defendant in this action. See 42 U.S.C. § 405(g) (referring to the “Commissioner’s Answer”); 20
28   C.F.R. § 422.210(d) (“the person holding the Office of the Commissioner shall, in his official capacity, be the proper
     defendant”).
 1 to the contingent-fee agreement between Plaintiff and Counsel and therefore “not in a position to

 2 either assent or object to the § 406(b) fees that Counsel seeks from Plaintiff’s past-due benefits,”

 3 but nevertheless taking “no position on the reasonableness of the request.” (See Doc. 34 at 2, 4.)

 4 Plaintiff did not file any objection to the motion by her April 23, 2021 deadline (See Docket).

 5          For the reasons set forth below, Counsel’s motion for an award of attorney’s fees is granted
 6 in the amount of $11,000.00, subject to an offset of $4,500.00 in fees already awarded pursuant to

 7 the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), on August 8, 2019 (see Doc. 28).

 8                                     II.        BACKGROUND
 9          Plaintiff brought the underlying action seeking judicial review of a final administrative

10 decision denying her claim for disability benefits under the Social Security Act. (Doc. 1.) The

11 Court reversed the Commissioner’s denial of benefits and remanded the case to the agency for

12 further proceedings. (Doc. 25.) Judgment was entered in favor of Plaintiff and against the

13 Commissioner on June 12, 2019. (Doc. 26.) The parties stipulated to an award of $4,500.00 in

14 attorney fees under EAJA, which was entered on August 8, 2019. (Docs. 27, 28.)

15          On remand, the Commissioner found Plaintiff disabled as of August 1, 2012. (See Doc. 29-

16 2 at 12.) On December 23, 2020, the Commissioner issued a letter to Plaintiff approving her claim

17 for benefits and awarding her $87,298.00 in back payments beginning June 2013. (See Doc. 29 at

18 23; Doc. 29-3 at 3 (reflecting a withholding of 25% of Plaintiff’s past due benefits in the amount of

19 $21,824.50).) On March 25, 2021, Counsel filed a motion for attorney’s fees in the amount of

20 $11,000.00, equal to 12.6% of Plaintiff’s back benefits, with an offset of $4,500.00 for EAJA fees

21 already awarded. (Doc. 29.) It is Counsel’s section 406(b) motion for attorney’s fees that is

22 currently pending before the Court.

23                                      III.       DISCUSSION
24          Pursuant to the Social Security Act, attorneys may seek a reasonable fee for cases in which

25 they have successfully represented social security claimants. Section 406(b) provides the following:

26          Whenever a court renders a judgment favorable to a claimant under this subchapter
            who was represented before the court by an attorney, the court may determine and
27          allow as part of its judgment a reasonable fee for such representation, not in excess
28          of 25 percent of the total of the past-due benefits to which the claimant is entitled by


                                                       2
            reason of such judgment, and the Commissioner of Social Security may . . . certify
 1
            the amount of such fee for payment to such attorney out of, and not in addition to,
 2          the amount of such past-due benefits . . . .

 3 42 U.S.C. § 406(b)(1)(A) (emphasis added). “In contrast to fees awarded under fee-shifting

 4 provisions such as 42 U.S.C. § 1988, the fee is paid by the claimant out of the past-due benefits

 5 awarded; the losing party is not responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147

 6 (9th Cir. 2009) (en banc) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002)).              The

 7 Commissioner has standing to challenge the award, despite that the section 406(b) attorney’s fee

 8 award is not paid by the government. Craig v. Sec’y Dep’t of Health & Human Servs., 864 F.2d

 9 324, 328 (4th Cir. 1989), abrogated on other grounds in Gisbrecht, 535 U.S. at 807. The goal of

10 fee awards under section 406(b) is to provide adequate incentive to represent claimants while

11 ensuring that the usually meager disability benefits received are not greatly depleted. Cotter v.

12 Bowen, 879 F.2d 359, 365 (8th Cir. 1989), abrogated on other grounds in Gisbrecht, 535 U.S. at

13 807.1

14          The 25% maximum fee is not an automatic entitlement, and courts are required to ensure

15 that the requested fee is reasonable. Gisbrecht, 535 U.S. at 808–09 (Section 406(b) does not displace

16 contingent-fee agreements within the statutory ceiling; instead, section 406(b) instructs courts to

17 review for reasonableness fees yielded by those agreements). “Within the 25 percent boundary . . .

18 the attorney for the successful claimant must show that the fee sought is reasonable for the services

19 rendered.” Id. at 807; see also Crawford, 586 F.3d at 1148 (holding that section 406(b) “does not

20 specify how courts should determine whether a requested fee is reasonable” but “provides only that

21 the fee must not exceed 25% of the past-due benefits awarded”).

22          Generally, “a district court charged with determining a reasonable fee award under

23 § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee arrangements,’ . . . ‘looking

24 first to the contingent-fee agreement, then testing it for reasonableness.’” Crawford, 586 F.3d at

25 1148 (quoting Gisbrecht, 535 U.S. at 793, 808). The United States Supreme Court has identified

26 several factors that may be considered in determining whether a fee award under a contingent-fee
27 agreement is unreasonable and therefore subject to reduction by the court: (1) the character of the

28 representation; (2) the results achieved by the representative; (3) whether the attorney engaged in

                                                     3
 1 dilatory conduct in order to increase the accrued amount of past-due benefits; (4) whether the

 2 benefits are large in comparison to the amount of time counsel spent on the case; and (5) the

 3 attorney’s record of hours worked and counsel’s regular hourly billing charge for non-contingent

 4 cases. Id. (citing Gisbrecht, 535 U.S. at 807–08).

 5          Here, the fee agreement between Plaintiff and the Law Offices of Lawrence D. Rohlfing,
 6 signed by Plaintiff and Counsel, provides:

 7          If this matter requires judicial review of any adverse decision of the Social Security
            Administration, the fee for successful prosecution of this matter is a separate 25%
 8          of the past due benefits awarded upon reversal of any unfavorable ALJ
            decision for work before the court. Attorney shall seek compensation under the
 9          [EAJA] and such amount shall credit to the client for fees otherwise payable for
10          court work.

11 (Doc. 29-1 (signed December 21, 2017) (emphasis in original).)

12          The Court has considered the character of Counsel’s representation of Plaintiff and the good

13 results achieved by Counsel, which included an award of benefits. Counsel and her paralegals spent

14 25.3 hours representing Plaintiff, ultimately gaining a favorable decision in that the Commissioner’s

15 decision was reversed and remanded to the agency for reconsideration. (Doc. 29 at 7–8; Doc. 29-4

16 (time sheets accounting for 21.6 attorney hours and 3.7 paralegal hours spent representing Plaintiff

17 before this Court).) There is no indication that a reduction of the award is warranted due to any

18 substandard performance by Counsel as Counsel secured a successful result for Plaintiff. There is

19 also no evidence that counsel engaged in any dilatory conduct resulting in delay.

20          Although the accepted range in the Fresno Division for attorneys like Counsel with over

21 twenty years of experience (see Doc. 29 at 25) is between $250 and $380 per hour in non-

22 contingency cases, see Silvester v. Harris, No. 1:11-cv-2137-AWI-SAB, 2014 WL 7239371 at *4

23 (E.D. Cal. Dec. 17, 2014), here the effective hourly rate requested equals $509.25 per hour. (See

24 Doc. 29 at 9.) This hourly rate is not excessive when compared to what the Ninth Circuit has

25 approved in cases involving social security contingency fee arrangements. See Crawford, 586 F.3d

26 1142, 1153 (9th Cir. 2009) (explaining that the majority opinion found reasonable effective hourly
27 rates equaling $519, $875, and $902) (J. Clifton, concurring in part and dissenting in part); see also

28 Thomas v. Colvin, No. 1:11-cv-01291-SKO, 2015 WL 1529331, at *2−3 (E.D. Cal. Apr. 3, 2015)

                                                       4
 1 (upholding an effective hourly rate of $1,093.22 for 40.8 hours of work); Jamieson v. Astrue, No.

 2 1:09-cv-0490-LJO-DLB, 2011 WL 587096, at *2 (E.D. Cal. Feb. 9, 2011) (upholding an effective

 3 hourly rate of $1,169.49 for 29.5 hours of work); Palos v. Colvin, No. CV 15-04261-DTB, 2016

 4 WL 5110243, at *2 (C.D. Cal. Sept. 20, 2016) (upholding an effective hourly rate of $1,546.39 for

 5 9.7 hours of work); Villa v. Astrue, No. CIV-S−06-0846-GGH, 2010 WL 118454, at *1−2 (E.D.

 6 Cal. Jan. 7, 2010) (approving section 406(b) fees exceeding $1,000 per hour for 10.4 hours of work,

 7 and noting that “[r]educing § 406(b) fees after Crawford is a dicey business”). Further, attorney’s

 8 fees in the amount of $11,000.00 do not exceed (and are in fact less than) 25% of the past-due

 9 benefits awarded and are not excessive in relation to the past-due award. See generally Ortega v.

10 Comm’r of Soc. Sec., No. 1:12-cv-01030-AWI-SAB, 2015 WL 5021646, at *3 (E.D. Cal. Aug. 21,

11 2015) (granting petition for an award of attorney’s fees pursuant to section 406(b) in the amount of

12 $24,350.00); Thomas, 2015 WL 1529331, at *3 (granting petition for an award of attorney’s fees

13 pursuant to section 406(b) in the amount of $44,603.50); Boyle v. Colvin, No. 1:12-cv-00954–SMS,

14 2013 WL 6712552, at *2 (E.D. Cal. Dec. 19, 2013) (granting petition for an award of attorney’s fees

15 pursuant to section 406(b) in the amount of $20,577.57); Jamieson, 2011 WL 587096, at *2

16 (recommending an award of attorney’s fees pursuant to section 406(b) in the amount of $34,500).

17          In making this determination, the Court recognizes the contingent-fee nature of this case and
18 Counsel’s assumption of risk in agreeing to represent Plaintiff under such terms. “District courts

19 generally have been deferential to the terms of contingency fee contracts in § 406(b) cases.” Hearn

20 v. Barnhart, 262 F. Supp. 2d 1033, 1037 (N.D. Cal. 2003) (“Because attorneys like Mr. Sackett

21 contend with a substantial risk of loss in Title II cases, an effective hourly rate of only $450 in

22 successful cases does not provide a basis for this court to lower the fee to avoid a ‘windfall.’”

23 (quoting Gisbrecht, 535 U.S. at 807)). Attorneys who agree to represent claimants pursuant to a

24 contingent fee agreement assume the risk of receiving no compensation for their time and effort if

25 the action does not succeed. Id. Here, Counsel accepted substantial risk of loss in representing

26 Plaintiff, whose application had already been denied at the administrative level. Plaintiff agreed to
27 the contingent fee. (See Doc. 29-1.) Working efficiently and effectively, Counsel secured a remand,

28 and ultimately, the award of substantial benefits to Plaintiff. (See Docs. 25, 29-2, 29-3.)

                                                      5
 1          An award of attorney’s fees pursuant to section 406(b) in the amount of $11,000.00 is,
 2 therefore, appropriate. An award of section 406(b) fees, however, must be offset by any prior award

 3 of attorney’s fees granted under the EAJA. 28 U.S.C. § 2412; Gisbrecht, 535 U.S. at 796. As

 4 Plaintiff was previously awarded $4,500.00 in fees pursuant to the EAJA, Counsel shall refund this

 5 amount to Plaintiff.

 6                              IV.       CONCLUSION AND ORDER

 7          For the reasons stated above, the Court concludes that the fees sought by Counsel pursuant

 8 to section 406(b) are reasonable. Accordingly, IT IS ORDERED that:

 9          1.      Counsel’s motion for an award of attorney’s fees pursuant to 42 U.S.C. § 406(b) in

10 the amount of $11,000.00 (Doc. 29) is granted;

11          2.      Counsel shall refund to Plaintiff $4,500.00 of the section 406(b) fees awarded as an

12 offset for the EAJA fees previously awarded pursuant to 28 U.S.C. § 2412(d) (Doc. 28); and

13          3.      Counsel for Plaintiff shall file on the Court’s docket proof of service of this order

14 upon Plaintiff at her current or last known address.

15
     IT IS SO ORDERED.
16

17 Dated:        June 1, 2021                                    /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                      6
